                                                                                    1 Abraham J. Colman (SBN 146933)
                                                                                        Email: acolman@reedsmith.com
                                                                                    2 Raffi Kassabian (SBN 260358)
                                                                                        Email: rkassabian@reedsmith.com
                                                                                    3 Sevana Zadourian (SBN 315037)
                                                                                        Email: szadourian@reedsmith
                                                                                    4 REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    5 Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    6 Facsimile:   +1 213 457 8080
                                                                                    7 Attorneys for Defendant Real Time
                                                                                        Resolutions, Inc.
                                                                                    8
                                                                                                                UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                                                          EASTERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        AHMAD KARIMKHANI and MONIREH Case No.: 5:18-cv-00730-JGB-KK
                                                                                   12 KARIMKHANI, individuals,
REED SMITH LLP




                                                                                   13                       Plaintiffs,            Hon. Jesus G. Bernal
                                                                                   14         vs.                                  STIPULATED PROTECTIVE
                                                                                                                                   ORDER
                                                                                   15 REAL TIME RESOLUTIONS, INC., a
                                                                                        Texas Corporation; and PROBER &
                                                                                   16 RAPHAEL, a law corporation in
                                                                                        California,
                                                                                   17
                                                                                                            Defendants.
                                                                                   18
                                                                                   19

                                                                                   20

                                                                                   21         A. PURPOSES AND LIMITATIONS
                                                                                   22         Discovery in this action is likely to involve production of confidential,
                                                                                   23 proprietary, or private information for which special protection from public

                                                                                   24 disclosure and from use for any purpose other than prosecuting this litigation may be

                                                                                   25 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter

                                                                                   26 the following Stipulated Protective Order. The parties acknowledge that this Order

                                                                                   27 does not confer blanket protections on all disclosures or responses to discovery

                                                                                   28 and that the protection it affords from public disclosure and use extends only to the


                                                                                                                   STIPULATED PROTECTIVE ORDER
                                                                                    1 limited information or items that are entitled to confidential treatment under the

                                                                                    2 applicable legal principles.

                                                                                    3        B. GOOD CAUSE STATEMENT
                                                                                    4        This action is likely to involve confidential financial and proprietary
                                                                                    5 information relating to the confidential financial information and business practices

                                                                                    6 and policies of Defendant Real Time Resolutions, Inc. (“Real Time”) and confidential

                                                                                    7 information relating to Plaintiffs Ahmad and Monireh Karimkhani for which special

                                                                                    8 protection from public disclosure and from use for any purpose other than the

                                                                                    9 litigation of this action is warranted. Such confidential and proprietary materials and
                                                                                   10 information consist of, among other things, confidential financial information,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 information regarding confidential business practices, or other confidential research,

                                                                                   12 development, or commercial information, information otherwise generally unavailable
REED SMITH LLP




                                                                                   13 to the public, or which may be privileged or otherwise protected from disclosure under

                                                                                   14 state or federal statutes, court rules, case decisions, or common law. Accordingly, to

                                                                                   15 expedite the flow of information, to facilitate the prompt resolution of disputes over

                                                                                   16 confidentiality of discovery materials, to adequately protect information the parties are

                                                                                   17 entitled to keep confidential, to ensure that the parties are permitted reasonable

                                                                                   18 necessary uses of such material in preparation for and in the conduct of trial, to
                                                                                   19 address their handling at the end of the litigation, and serve the ends of justice, a

                                                                                   20 protective order for such information is justified in this matter. It is the intent of the

                                                                                   21 parties that information will not be designated as confidential for tactical reasons and

                                                                                   22 that nothing be so designated without a good faith belief that it has been maintained in

                                                                                   23 a confidential, non-public manner, and there is good cause why it should not be part of

                                                                                   24 the public record of this case.

                                                                                   25        C.   ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                                                   26             SEAL
                                                                                   27        The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                                                   28 Stipulated Protective Order does not entitle them to file confidential information under

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             -2-
                                                                                    1 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the

                                                                                    2 standards that will be applied when a party seeks permission from the court to file

                                                                                    3 material under seal.

                                                                                    4        There is a strong presumption that the public has a right of access to judicial
                                                                                    5 proceedings and records in civil cases. In connection with non-dispositive motions,

                                                                                    6 good cause must be shown to support a filing under seal. See Kamakana v. City and

                                                                                    7 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

                                                                                    8 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,

                                                                                    9 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                                                                                   10 cause showing), and a specific showing of good cause or compelling reasons with
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 proper evidentiary support and legal justification, must be made with respect to

                                                                                   12 Protected Material that a party seeks to file under seal. The parties’ mere designation
REED SMITH LLP




                                                                                   13 of Disclosure or Discovery Material as CONFIDENTIAL does not— without the

                                                                                   14 submission of competent evidence by declaration, establishing that the material sought

                                                                                   15 to be filed under seal qualifies as confidential, privileged, or otherwise protectable—

                                                                                   16 constitute good cause.

                                                                                   17        Further, if a party requests sealing related to a dispositive motion or trial, then
                                                                                   18 compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                                                   19 sought shall be narrowly tailored to serve the specific interest to be protected. See

                                                                                   20 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each

                                                                                   21 item or type of information, document, or thing sought to be filed or introduced under

                                                                                   22 seal in connection with a dispositive motion or trial, the party seeking protection must

                                                                                   23 articulate compelling reasons, supported by specific facts and legal justification, for

                                                                                   24 the requested sealing order. Again, competent evidence supporting the application to

                                                                                   25 file documents under seal must be provided by declaration.

                                                                                   26        Any document that is not confidential, privileged, or otherwise protectable in its
                                                                                   27 entirety will not be filed under seal if the confidential portions can be redacted. If

                                                                                   28 documents can be redacted, then a redacted version for public viewing, omitting only

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             -3-
                                                                                    1 the confidential, privileged, or otherwise protectable portions of the document, shall

                                                                                    2 be filed. Any application that seeks to file documents under seal in their entirety

                                                                                    3 should include an explanation of why redaction is not feasible.

                                                                                    4         DEFINITIONS
                                                                                    5         2.1   Action: the present lawsuit, entitled Ahmad Karimkhani and Monireh
                                                                                    6 Karimkhani v. Real Time Resolutions, Inc., et al., Case No. 5:18-cv-00730-JGB-KK.

                                                                                    7         2.2   Challenging Party: a Party or Non-Party that challenges the designation
                                                                                    8 of information or items under this Order.

                                                                                    9         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                                                   10 how it is generated, stored or maintained) or tangible things that qualify for protection
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

                                                                                   12 Cause Statement.
REED SMITH LLP




                                                                                   13         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                                   14 support staff).

                                                                                   15         2.5   Designating Party: a Party or Non-Party that designates information or
                                                                                   16 items    that it produces in disclosures or in responses to discovery as
                                                                                   17 “CONFIDENTIAL.”

                                                                                   18         2.6   Disclosure or Discovery Material: all items or information, regardless of
                                                                                   19 the medium or manner in which it is generated, stored, or maintained (including,

                                                                                   20 among other things, testimony, transcripts, and tangible things), that are produced or

                                                                                   21 generated in disclosures or responses to discovery in this matter.

                                                                                   22         2.7   Expert: a person with specialized knowledge or experience in a matter
                                                                                   23 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

                                                                                   24 expert witness or as a consultant in this Action.

                                                                                   25         2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                                                   26 House Counsel does not include Outside Counsel of Record or any other outside

                                                                                   27 counsel.

                                                                                   28

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             -4-
                                                                                    1        2.9     Non-Party: any natural person, partnership, corporation, association, or
                                                                                    2 other legal entity not named as a Party to this action.

                                                                                    3        2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                                    4 to this Action but are retained to represent or advise a party to this Action and have

                                                                                    5 appeared in this Action on behalf of that party or are affiliated with a law firm which

                                                                                    6 has appeared on behalf of that party, and includes support staff.

                                                                                    7        2.11 Party: any party to this Action, including all of its officers, directors,
                                                                                    8 employees, consultants, retained experts, and Outside Counsel of Record (and their

                                                                                    9 support staffs).
                                                                                   10        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Discovery Material in this Action.

                                                                                   12        2.13 Professional Vendors: persons or entities that provide litigation support
REED SMITH LLP




                                                                                   13 services     (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                   14 demonstrations, and organizing, storing, or retrieving data in any form or medium)

                                                                                   15 and their employees and subcontractors.

                                                                                   16        2.14 Protected Material: any Disclosure or Discovery Material that is
                                                                                   17 designated as “CONFIDENTIAL.”

                                                                                   18        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                   19 from a Producing Party.

                                                                                   20        SCOPE
                                                                                   21        The protections conferred by this Stipulation and Order cover not only
                                                                                   22 Protected Material (as defined above), but also (1) any information copied or extracted

                                                                                   23 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

                                                                                   24 Protected Material; and (3) any testimony, conversations, or presentations by Parties

                                                                                   25 or their Counsel that might reveal Protected Material.

                                                                                   26        Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                   27 judge. This Order does not govern the use of Protected Material at trial.

                                                                                   28

                                                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                                                              -5-
                                                                                    1        DURATION
                                                                                    2        Even after final disposition of this litigation, the confidentiality obligations
                                                                                    3 imposed by this Order shall remain in effect until a Designating Party agrees

                                                                                    4 otherwise in writing or a court order otherwise directs.            Final disposition shall be
                                                                                    5 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

                                                                                    6 or without prejudice; and (2) final judgment herein after the completion and

                                                                                    7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

                                                                                    8 including the time limits for filing any motions or applications for extension of time

                                                                                    9 pursuant to applicable law.
                                                                                   10        DESIGNATING PROTECTED MATERIAL
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        5.1      Exercise of Restraint and Care in Designating Material for Protection.
                                                                                   12 Each Party or Non-Party that designates information or items for protection under this
REED SMITH LLP




                                                                                   13 Order must take care to limit any such designation to specific material that qualifies

                                                                                   14 under the appropriate standards. The Designating Party must designate for protection

                                                                                   15 only those parts of material, documents, items, or oral or written communications that

                                                                                   16 qualify so      that    other    portions   of    the   material,     documents, items,    or
                                                                                   17 communications         for   which   protection    is   not   warranted     are   not   swept
                                                                                   18 unjustifiably within the ambit of this Order.
                                                                                   19        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                   20 that are shown to be clearly unjustified or that have been made for an improper

                                                                                   21 purpose (e.g., to unnecessarily encumber the case development process or to impose

                                                                                   22 unnecessary expenses and burdens on other parties) may expose the Designating Party

                                                                                   23 to sanctions.

                                                                                   24        If it comes to a Designating Party’s attention that information or items that it
                                                                                   25 designated for protection do not qualify for protection, that Designating Party must

                                                                                   26 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                                   27        5.2      Manner and Timing of Designations. Except as otherwise provided in
                                                                                   28 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                  -6-
                                                                                    1 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                                                                                    2 under this Order must be clearly so designated before the material is disclosed or

                                                                                    3 produced.

                                                                                    4        Designation in conformity with this Order requires:
                                                                                    5              (a)     for information in documentary form (e.g., paper or electronic
                                                                                    6 documents, but excluding transcripts of depositions or other pretrial or trial

                                                                                    7 proceedings),      that the Producing Party affix at a minimum, the legend
                                                                                    8 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                                                                                    9 contains protected material. If only a portion or portions of the material on a page
                                                                                   10 qualifies for protection, the Producing Party also must clearly identify the protected
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 portion(s) (e.g., by making appropriate markings in the margins).

                                                                                   12        A Party or Non-Party that makes original documents available for inspection
REED SMITH LLP




                                                                                   13 need not designate them for protection until after the inspecting Party has indicated

                                                                                   14 which documents it would like copied and produced. During the inspection and before

                                                                                   15 the designation, all of the material made available for inspection shall be deemed

                                                                                   16 “CONFIDENTIAL.” After           the   inspecting Party has identified the documents it
                                                                                   17 wants copied and produced, the Producing Party must determine which documents, or

                                                                                   18 portions thereof, qualify for protection under this Order. Then, before producing the
                                                                                   19 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”

                                                                                   20 to each page that contains Protected Material. If only a portion or portions of the

                                                                                   21 material on a page qualifies for protection, the Producing Party also must clearly

                                                                                   22 identify the protected portion(s) (e.g., by making appropriate markings in the

                                                                                   23 margins).

                                                                                   24              (b)     for testimony given in depositions that the Designating Party
                                                                                   25 identify the Disclosure or Discovery Material on the record, before the close of the

                                                                                   26 deposition all protected testimony.

                                                                                   27              (c)     for information produced in some form other than documentary
                                                                                   28 and for any other tangible items, that the Producing Party affix in a prominent place

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             -7-
                                                                                    1 on the exterior of the container or containers in which the information is stored the

                                                                                    2 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants

                                                                                    3 protection, the Producing Party, to the extent practicable, shall identify the protected

                                                                                    4 portion(s).

                                                                                    5        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                                    6 failure to designate qualified information or items does not, standing alone, waive the

                                                                                    7 Designating Party’s right to secure protection under this Order for such material.

                                                                                    8 Upon timely correction of a designation, the Receiving Party must make reasonable

                                                                                    9 efforts to assure that the material is treated in accordance with the provisions of this
                                                                                   10 Order.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                   12        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
REED SMITH LLP




                                                                                   13 designation of confidentiality at any time that is consistent with the Court’s

                                                                                   14 Scheduling Order.

                                                                                   15        6.2    Meet and Confer. The Challenging Party shall meet and confer with the
                                                                                   16 other party prior to challenging a designation of confidentiality.

                                                                                   17        6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                                                   18 joint stipulation pursuant to Local Rule 37-2.
                                                                                   19        6.4    The burden of persuasion in any such challenge proceeding shall be on
                                                                                   20 the Designating Party. Frivolous challenges, and those made for an improper purpose

                                                                                   21 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

                                                                                   22 expose the Challenging Party to sanctions. Unless the Designating Party has waived

                                                                                   23 or withdrawn the confidentiality designation, all parties shall continue to afford the

                                                                                   24 material in question the level of protection to which it is entitled under the Producing

                                                                                   25 Party’s designation until the Court rules on the challenge.

                                                                                   26        ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                   27        7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                                                   28 disclosed or produced by another Party or by a Non-Party in connection with this

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             -8-
                                                                                    1 Action only for prosecuting, defending, or attempting to settle this Action.       Such
                                                                                    2 Protected Material may be disclosed only to the categories of persons and under the

                                                                                    3 conditions described in this Order. When the Action has been terminated, a Receiving

                                                                                    4 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

                                                                                    5        Protected Material must be stored and maintained by a Receiving Party at a
                                                                                    6 location and in a secure manner that ensures that access is limited to the persons

                                                                                    7 authorized under this Order.

                                                                                    8        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                    9 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                                   10 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 only to:

                                                                                   12              (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
REED SMITH LLP




                                                                                   13 well as employees of said Outside Counsel of Record to whom it is reasonably

                                                                                   14 necessary to disclose the information for this Action;

                                                                                   15              (b)    the officers, directors, and employees (including House Counsel)
                                                                                   16 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                                                   17              (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                                                   18 disclosure is reasonably necessary for this Action and who have signed the
                                                                                   19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                   20              (d)    the court and its personnel;
                                                                                   21              (e)    court reporters and their staff;
                                                                                   22              (f)    professional jury or trial consultants, mock jurors, and Professional
                                                                                   23 Vendors to whom disclosure is reasonably necessary for this Action and who have

                                                                                   24 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                   25              (g)    the author or recipient of a document containing the information or
                                                                                   26 a custodian or other person who otherwise possessed or knew the information;

                                                                                   27              (h)    during their depositions, witnesses, and attorneys for witnesses, in
                                                                                   28 the Action to whom disclosure is reasonably necessary provided: (1) the deposing

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             -9-
                                                                                    1 party requests that the witness sign the form attached as Exhibit A hereto; and (2)

                                                                                    2 they will not be permitted to keep any confidential information unless they sign the

                                                                                    3 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                                                                    4 agreed by the Designating Party or ordered by the court.          Pages of transcribed
                                                                                    5 deposition testimony or exhibits to depositions that reveal Protected Material may be

                                                                                    6 separately bound by the court reporter and may not be disclosed to anyone except as

                                                                                    7 permitted under this Stipulated Protective Order; and

                                                                                    8               (i)   any mediator or settlement officer, and their supporting personnel,
                                                                                    9 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                                   10        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        IN OTHER LITIGATION
                                                                                   12        If a Party is served with a subpoena or a court order issued in other litigation
REED SMITH LLP




                                                                                   13 that compels disclosure of any information or items designated in this Action as

                                                                                   14 “CONFIDENTIAL,” that Party must:

                                                                                   15               (a)   promptly notify in writing the Designating Party. Such notification
                                                                                   16 shall include a copy of the subpoena or court order;

                                                                                   17               (b)   promptly notify in writing the party who caused the subpoena or
                                                                                   18 order to issue in the other litigation that some or all of the material covered by the
                                                                                   19 subpoena or order is subject to this Protective Order. Such notification shall include a

                                                                                   20 copy of this Stipulated Protective Order; and

                                                                                   21               (c)   cooperate with respect to all reasonable procedures sought to be
                                                                                   22 pursued by the Designating Party whose Protected Material may be affected.

                                                                                   23        If the Designating Party timely seeks a protective order, the Party served with
                                                                                   24 the subpoena or court order shall not produce any information designated in this

                                                                                   25 action as “CONFIDENTIAL” before a determination by the court from which the

                                                                                   26 subpoena or order issued, unless the Party has obtained the Designating Party’s

                                                                                   27 permission.    The Designating Party shall bear the burden and expense of seeking
                                                                                   28 protection in that court of its confidential material and nothing in these provisions

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             - 10 -
                                                                                    1 should be construed as authorizing or encouraging a Receiving Party in this Action to

                                                                                    2 disobey a lawful directive from another court.

                                                                                    3        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                    4        PRODUCED IN THIS LITIGATION
                                                                                    5              (a)    The terms of this Order are applicable to information produced by
                                                                                    6 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

                                                                                    7 produced by Non-Parties in connection with this litigation is protected by the

                                                                                    8 remedies and relief provided by this Order. Nothing in these provisions should be

                                                                                    9 construed as prohibiting a Non-Party from seeking additional protections.
                                                                                   10              (b)    In the event that a Party is required, by a valid discovery request,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to produce a Non-Party’s confidential information in its possession, and the Party is

                                                                                   12 subject to an agreement with the Non-Party not to produce the Non-Party’s
REED SMITH LLP




                                                                                   13 confidential information, then the Party shall:

                                                                                   14                     (1)   promptly notify in writing the Requesting Party and the
                                                                                   15 Non-Party that some or all of the information requested is subject to a confidentiality

                                                                                   16 agreement with a Non-Party;

                                                                                   17                     (2)   promptly provide the Non-Party with a copy of the
                                                                                   18 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                                                                                   19 reasonably specific description of the information requested; and

                                                                                   20                     (3)   make the information requested available for inspection by
                                                                                   21 the Non-Party, if requested.

                                                                                   22              (c)    If the Non-Party fails to seek a protective order from this court
                                                                                   23 within 14 days of receiving the notice and accompanying information, the Receiving

                                                                                   24 Party may produce the Non-Party’s confidential information responsive to the

                                                                                   25 discovery request. If the Non-Party timely seeks a protective order, the Receiving

                                                                                   26 Party shall not produce any information in its possession or control that is subject to

                                                                                   27 the confidentiality agreement with the Non-Party before a determination by the court.

                                                                                   28

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             - 11 -
                                                                                    1 Absent a court order to the contrary, the Non-Party shall bear the burden and expense

                                                                                    2 of seeking protection in this court of its Protected Material.

                                                                                    3        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                    4        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                    5 Protected Material to any person or in any circumstance not authorized under this

                                                                                    6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

                                                                                    7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

                                                                                    8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

                                                                                    9 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                                   10 and (d) request such person or persons to execute the “Acknowledgment and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Agreement to Be Bound” that is attached hereto as Exhibit A.

                                                                                   12        INADVERTENT PRODUCTION OF PRIVILEGED OR
REED SMITH LLP




                                                                                   13        OTHERWISE PROTECTED MATERIAL
                                                                                   14        When a Producing Party gives notice to Receiving Parties that certain
                                                                                   15 inadvertently produced material is subject to a claim of privilege or other protection,

                                                                                   16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                                                                   17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                                                   18 may be established in an e-discovery order that provides for production without prior
                                                                                   19 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                                                                                   20 parties reach an agreement on the effect of disclosure of a communication or

                                                                                   21 information covered by the attorney-client privilege or work product protection, the

                                                                                   22 parties may incorporate their agreement in the stipulated protective order submitted to

                                                                                   23 the court.

                                                                                   24        MISCELLANEOUS
                                                                                   25        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                   26 person to seek its modification by the Court in the future.

                                                                                   27        12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                   28 Protective Order no Party waives any right it otherwise would have to object to

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             - 12 -
                                                                                    1 disclosing or producing any information or item on any ground not addressed in this

                                                                                    2 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                                                                    3 ground to use in evidence of any of the material covered by this Protective Order.

                                                                                    4        12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                    5 Protected Material must comply with Local Civil Rule 79-5. Protected Material may

                                                                                    6 only be filed under seal pursuant to a court order authorizing the sealing of the

                                                                                    7 specific Protected Material at issue. If a Party’s request to file Protected Material

                                                                                    8 under seal is denied by the court, then the Receiving Party may file the information in

                                                                                    9 the public record unless otherwise instructed by the court.
                                                                                   10        FINAL DISPOSITION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                   12 days of a written request by the Designating Party, each Receiving Party must return
REED SMITH LLP




                                                                                   13 all Protected Material to the Producing Party or destroy such material. As used in this

                                                                                   14 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                   15 summaries, and any other format reproducing or capturing any of the Protected

                                                                                   16 Material.   Whether the Protected Material is returned or destroyed, the Receiving
                                                                                   17 Party must submit a written certification to the Producing Party (and, if not the same

                                                                                   18 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                                                   19 (by category, where appropriate) all the Protected Material that was returned or

                                                                                   20 destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                                                                   21 abstracts, compilations, summaries or any other format reproducing or capturing any

                                                                                   22 of the Protected Material.    Notwithstanding this provision, Counsel are entitled to
                                                                                   23 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

                                                                                   24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

                                                                                   25 reports, attorney work product, and consultant and expert work product, even if such

                                                                                   26 materials contain Protected Material.     Any such archival copies that contain or
                                                                                   27 constitute Protected Material remain subject to this Protective Order as set forth in

                                                                                   28 Section 4 (DURATION).

                                                                                                                 STIPULATED PROTECTIVE ORDER
                                                                                                                             - 13 -
                                                                                    1        VIOLATION
                                                                                    2        Any violation of this Order may be punished by any and all appropriate
                                                                                    3 measures including, without limitation, contempt proceedings and/or monetary

                                                                                    4 sanctions.

                                                                                    5

                                                                                    6
                                                                                        IT IS SO STIPULATED
                                                                                    7

                                                                                    8 Dated: May 16, 2019                   REED SMITH LLP

                                                                                    9
                                                                                   10
                                                                                                                            By:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                             Raffi Kassabian
                                                                                   12                                             Attorneys for Defendant
                                                                                                                                  Synchrony Bank
REED SMITH LLP




                                                                                   13

                                                                                   14
                                                                                        Dated: May __,
                                                                                                   17 2019                         /s/ Ahmad Karimkhani
                                                                                                                              _________________________________
                                                                                   15                                          Ahmad Karimkhani
                                                                                   16                                          Plaintiff
                                                                                   17

                                                                                   18
                                                                                        Dated: May __,
                                                                                                   17 2019                            Monireh Karimkhani
                                                                                                                              _________________________________
                                                                                                                                 /s/
                                                                                   19                                          Monireh Karimkhani
                                                                                   20                                          Plaintiff
                                                                                   21

                                                                                   22
                                                                                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                   23

                                                                                   24
                                                                                        DATED: May 21, 2019
                                                                                   25

                                                                                   26                                   Hon. Kenly Kiya Kato
                                                                                   27
                                                                                                                        United States Magistrate Judge

                                                                                   28

                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                                          - 14 -
                                                                                    1                                            EXHIBIT A
                                                                                    2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                    3           I, ____________________ [print or type full name], of ___________________
                                                                                    4 [print or type full address], declare under penalty of perjury that I have read in its

                                                                                    5 entirety and understand the Stipulated Protective Order that was issued by the United

                                                                                    6 States District Court for the Central District of California, Ahmad Karimkhani and

                                                                                    7 Monireh Karimkhani v. Real Time Resolutions, Inc., et al., Case No. 5:18-cv-00730-

                                                                                    8 JGB-KK. I agree to comply with and to be bound by all the terms of this Stipulated

                                                                                    9 Protective Order and I understand and acknowledge that failure to so comply could
                                                                                   10 expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that I will not disclose in any manner any information or item that is subject to this

                                                                                   12 Stipulated Protective Order to any person or entity except in strict compliance with the
REED SMITH LLP




                                                                                   13 provisions of this Order. I further agree to submit to the jurisdiction of the United

                                                                                   14 States District Court for the Central District of California for the purpose of enforcing

                                                                                   15 the terms of this Stipulated Protective Order, even if such enforcement proceedings

                                                                                   16 occur after termination of this action. I hereby appoint ___________________ [print

                                                                                   17 or type full name] of _____________ [print or type full address and telephone

                                                                                   18 number] as my California agent for service of process in connection with this action or
                                                                                   19 any proceedings related to enforcement of this Stipulated Protective Order.

                                                                                   20
                                                                                        Date:
                                                                                   21
                                                                                        City and State where sworn and signed:
                                                                                   22
                                                                                        Printed name:
                                                                                   23
                                                                                        Signature:
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                                                           –1–
                                                                                   28                          STIPULATED PROTECTIVE ORDER
